          Case 6:19-mc-00004-UA Document 1 Filed 01/16/19 Page 1 of 2 PageID 3



                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION



 IN RE:               USE OF ELECTRONIC                                         CASE NO. 6:19-mc-0004-Orl-UA
                      EQUIPMENT IN ORLANDO
                      COURTHOUSE
 ---------------------------------------------------------------------

                                                                 ORDER

          It is ORDERED AND ADJUDGED that Summer Starr Rudisill be permitted to enter

the George C. Young U.S. Courthouse, 401 W. Central Boulevard, Orlando, Florida with

professional photography equipment, a cellular telephone, and related electronic devices to

be used in conjunction with the Naturalization Ceremonies on the following dates:

     January 31, 2019                   February 28, 2019                 March 14, 2019     March 28, 2019

       April 18, 2019                        May 9, 2019                   May 30, 2019       June 13, 2019

        July 18, 2019                      August 1, 2019                 August 15, 2019   September 5, 2019

  September 19, 2019                     October 10, 2019                November 7, 2019   December 12, 2019

          Such devices shall not be used to record, video or photograph any court proceedings,

except for the Naturalization Ceremonies, taking place within the building. At any time, the

United State Marshals Service and/or the Court Security Officers assigned to this facility

may revoke the permission granted in this order.

          DONE AND ORDERED in Chambers in Orlando, Florida, on January 16, 2019.
     Case 6:19-mc-00004-UA Document 1 Filed 01/16/19 Page 2 of 2 PageID 4



Copies to:   Benjamin Wynn, Orlando Division Manager
             Anthony Santoro, Supervisory Deputy U.S. M ar s ha l
             Steward Perez, Lead Court Security Officer
